                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

WILLINE BRYANT and MAX GRACIA,
SR. ,

                       Plaintiffs,

v.                                                          Case No: 6:17-cv-1423-Orl-31KRS

ORANGE COUNTY, FLORIDA, et al.,

                       Defendants.


                                     ORDER TO STRIKE
       This cause came on for consideration by the Court sua sponte. Counsel for Plaintiffs filed

a document titled, “Counsels’ Notice of Compliance and Response to Notice and Direction to the

Clerk” (Doc. No. 77) in the above-styled case. It does not appear to be a filing that is authorized

by the Federal Rules of Civil Procedure or the Local Rules of the Middle District of Florida.

Therefore, the document is ORDERED stricken and the Clerk of Court is DIRECTED to delete

it from CM/ECF.

       If counsel seek affirmative relief from the Court, that request should be in the form of a

motion that complies with the Local Rules. If a renewed motion to withdraw is filed by counsel, it

must be supported by sworn statements (affidavits or declarations) from each of the Plaintiffs stating

that they do not oppose withdrawal of counsel and that they understand that they may not be able to

prosecute this case unless and until they are represented by counsel.

       DONE and ORDERED in Orlando, Florida on January 18, 2019.

                                                       Karla R. Spaulding
                                                        KARLA R. SPAULDING
                                                  UNITED STATES MAGISTRATE JUDGE
